Case 1:21-cv-20518-BB Document 19 Entered on FLSD Docket 04/13/2021 Page 1 of 2

UNITED STATES DISTRICT COURT
SOURTHERN DISTRICT OF FLORIDA

MIAMI DIVISION
GENWORTH LIFE
INSURANCE COMPANY,
Plaintiff,
vs. Case No.:1:21-cv-20518-BLOOM/Otazo-
Reyes

CAITLIN CONLON, individually,
STEPHEN P. CONLON, individually, and
LAURA MIELE as Natural Guardian of
the minor child M.A.C.,

Defendants.

 

MOTION FOR CLARIFICATION

COMES NOW Genworth Life Insurance Company ("GLIC") by and through its
undersigned counsel and does seek clarification from this Court regarding this Court’s Order
dated March 30, 2021 [Dkt. 11] wherein GLIC has been directed to file an Entry of Clerk’s
Default by April 13, 2021, with respect to Defendant Stephen P. Conlon if Conlon failed to file a
response by April 6, 2021. Counsel for Stephen P. Conlon filed with this Court a Notice of
Appearance on April 5, 2021 [Dkt. 13] and an Unverified Motion to Quash Service on April 6,
2021 [Dkt. 16]. GLIC’s response to that Motion is due April 20, 2021. To date, Stephen P
Conion has not entered a Response in this matter. Accordingly, in an abundance of caution,
GLIC asks the Court for clarification regarding its Order dated March 30, 2021 [Dkt. 11].

CERTIFICATE OF GOOD FAITH CONFERENCE

Pursuant to this Court’s Local Rules, undersigned counsel provided a copy of the instant

Motion for Clarification to Anthony Hearn, Esq. and Ellis Saull, Esq. Mr. Hearn has stated that

“because Mr. Conlon’s motion to quash is a response under Rule 12, he opposes Genworth’s
Case 1:21-cv-20518-BB Document 19 Entered on FLSD Docket 04/13/2021 Page 2 of 2

motion for clarification to the extent that it seeks to default him”. I attempted to reach Mr, Saull
in the morning of 4/13/21 and at 12:30, but to date, he has not responded to Undersigned’s
inquiries regarding the instant motion.

Dated April 13, 2021 Respectfully submitted,

si §. Kathleen Massing

Russell S$. Buhite

Florida Bar No. 0831085

S. Kathleen Massing, Esquire

Florida Bar No. 0722219

Counsel for Defendant

OGLETREE, DEAKINS, NASH, SMOAK
& STEWART, P.C.

100 North Tampa Street

Suite 3600

Tampa, FL 33602

Telephone: 813-221-7206

Facsimile: 813-289-6530

Email: Russell.buhite@ogletreedeakins,.com
Kathleen.massing@ogletreedeakins.com
E-mail: tam-docketing@ogletreedeakins.com
Attorneys for Defendant Genworth Life
Insurance Company

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on April 13, 2021, I electronically filed the foregoing with the
Clerk of Court by using CM/ECF system which sent notice to attorneys of record. I further sent
the foregoing for service by U.S. mail and email to the following attorney who has not made an
appearance on the record in this matter:
Ellis Saull, Esq.
105 Town Center Road, Ste. One
King of Prussia, PA 19406
Attorney for Laura Miele, Natural

Guardian of the minor M.A.C,
ellissaulllaw@gmail.com

/s/S. Kathleen Massing
Attomey
